DETAILED ACTION
This Office Action is in response to the filing of a request for continued examination (RCE) on 8/29/2022. As per the amendments therein, claims 1-2, 5, 48-50, and 70 have been amended, claims 90-92 have been added, and claims 47 and 89 have been cancelled. Thus, claims 1-2, 5-6, 8-12, 15-18, 20, 22, 28-32, 35-37, 41-46, 48-66, 68-70, 86-88, and 90-92 are pending in the application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/29/2022 has been entered.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “virtual airflow” and “virtual entertainment environment” as seen in claim 70 lines 14-15; claim 91 lines 3-4, and claim 92 lines 1-2. Examiner suggests amendments to [0179] of the specification to include the claim terminology.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 5-6, 8-12, 15-18, 20, 22, 28-32, 35-37, 41-46, 48-66, 68-69, 86-88, and 90 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the language “wherein the controller is configured to control operations with different filters in the set of filters based on received data” in lines 18-19. However, there is no description as to what structure is being controlled by the controller to control operations of different filters. The “operations” are best described in the specification in [0133]-[0135] and include selecting which filter to use, or the intensity of use of the filter. However, the specification lacks detail as to how the controller accomplishes either. At best, the specification mentions “smart clean air filtering” as seen in [0112] which appears to be the operations described in [0133]-[0135]. As the claim refers to the controller able to “control operations with different filters in the set of filters” the system must have some way of controlling aspects of one filter but not another in the system. For example, the set of filters has filter A and filter B, and the system must be able to control the flow through filter A and filter B separately. However, there is no described structure (i.e. a valve system) which would allow for airflow to be selectively controlled through the filters. Additionally, there exist a wide range of possible ways that a controller could conceivably influence operations of the filters (for illustrative purposes, a non-exhaustive list would include: using valves to open/ close airflow; operating a bypass that skips at least one filter; applying current to a filter (see [0124] of specification); applying heat to a filter (see [0126] of specification); applying a chemical substance to the filters (see [0127] of specification); sending an alert to manually swap filters; adjusting output of the flow generator to adjust how much air is filtered; etc.). Hence, a person of ordinary skill in the art would not readily understand what missing structure is operated on by the controller in order to control operations of different filters, as the specification lacks sufficient description for this interaction.  
Any remaining claims are rejected for being dependent on a rejected claim. 
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action.
Claim 70 is allowable over the prior art of record. As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 70 have been considered and are persuasive as the amendments to claims 1 and 70 have overcome the prior art of record. However, the above outstanding issues in this current Office Action have not been previously addressed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D ZIEGLER whose telephone number is (571)272-3349. The examiner can normally be reached Mon-Thurs 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D ZIEGLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785